       Case 1:19-cv-00223-SPB-RAL Document 38 Filed 05/12/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


WARREN EASLEY,                                  )
                        Plaintiff,              )
                                                )      C.A. No. 19-223 Erie
                                                )
                 v.                             )
                                                )      District Judge Susan Paradise Baxter
REUBERG, et al.,                                )      Magistrate Judge Richard A. Lanzillo
                        Defendants.             )




                                      MEMORANDUM ORDER


       Plaintiff Warren Easley, an inmate incarcerated at the State Correctional Institution at

Forest in Marienville, Pennsylvania (“SCI-Forest”), initiated this pro se civil rights action on

August 9, 2019, against multiple staff members of SCI-Forest and two outside medical providers,

Renberg (incorrectly identified by Plaintiff as “Reuberg”) and Byers. The case was referred to

United States Magistrate Judge Richard A. Lanzillo for report and recommendation in

accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the

Local Rules for Magistrates. This matter was subsequently reassigned to the undersigned, as

presiding judge, on August 27, 2019, with Judge Lanzillo remaining as the referred Magistrate

Judge for all pretrial proceedings.

       On November 25, 2019, Defendants Renberg and Byers filed a motion to dismiss for

failure to state a claim [ECF No. 24], to which were attached external documents in support of an

exhaustion defense. As a result, the Magistrate Judge treated the motion as a motion for

summary judgment and gave Plaintiff notice of his intent to do so in accordance with Renchenski

v. Williams, 622 F.3d 315 (2010). Plaintiff failed to file a response in opposition to Defendants’
       Case 1:19-cv-00223-SPB-RAL Document 38 Filed 05/12/20 Page 2 of 3




motion, despite having received an extension to do so.

       On April 21, 2020, Judge Lanzillo issued a Magistrate Judge’s Report and

Recommendation (“R&R”) recommending that Defendants’ motion be granted as to all claims

against Defendants Renberg and Byers arising out of their alleged conduct in 2019 because the

record establishes that Plaintiff failed to exhaust his administrative remedies as to these claims,

but denied as to claims arising out of Defendant Renberg's alleged conduct in 2015 because

Defendant Renberg has failed to produce a record to support his exhaustion defense or statute of

limitations defense as to such claims. [ECF No. 37]. Objections to the R&R were due to be filed

by May 8, 2020; however, no objections have been filed to date.

       After de novo review of the complaint and documents in the case, together with the report

and recommendation, the following order is entered:

         AND NOW, this 12th day of May, 2020;

         IT IS HEREBY ORDERED that the motion to dismiss filed by Defendants Renberg and

Byers, which has been treated as a motion for summary judgment [ECF No. 24], is GRANTED as

to Plaintiff’s claims arising from the alleged conduct of Defendants Renberg and Byers in 2019

due to Plaintiff’s failure to exhaust administrative remedies, but DENIED as to Plaintiff’s claims

against Defendant Renberg arising from his alleged conduct in 2015. Accordingly, judgment is

hereby granted against Defendant Byers as to all claims against him, and the Clerk is directed to

terminate said Defendant from this case. The report and recommendation of Magistrate Judge

Lanzillo, issued April 21, 2020 [ECF No. 37], is adopted as the opinion of the court.


                                                        s/Susan Paradise Baxter____
                                                        SUSAN PARADISE BAXTER
                                                        United States District Judge
      Case 1:19-cv-00223-SPB-RAL Document 38 Filed 05/12/20 Page 3 of 3




cc:    The Honorable Richard A. Lanzillo
       U.S. Magistrate Judge
